DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to applicant’s amendment filed on 08/03/2021.
2.	Claims 1-11, 13 and 14 are pending.
3.	Claims 1-11, 13 and 14 are rejected.

Oath or Declaration
4.	Applicant(s) oath or declaration filed on 10/28/2020 are approved by the office.
Drawings
5.	The drawings and specifications filed on 10/28/2020 and 11/17/2020 are approved by the office.
Response to Arguments
Applicant’s arguments and amendments filed on 08/03/2021 have been carefully considered but they are not deemed fully persuasive. As claim 12 has been canceled, the objection of the claims is respectfully withdrawn.
Applicant’s arguments regarding the 35 USC 102 rejection of the claims, see remarks filed on 08/03/2021, have been carefully considered and found to be fully persuasive. Therefore, the 35 USC 102 rejection of the claims is respectfully withdrawn. 
Regarding the Double Patenting rejection of claims 1-11, 13 and 14, Applicant would intend to submit a terminal disclaimer with respect to the ‘835 patent as stated in 

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-11, 13 and 14 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-15 of U. S. Patent No. 10,868,835 since the instant claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Allowable Subject Matter
8.	Claims 1-11, 13 and 14 are allowed if the claims overcome the Double Patenting rejection rendered above. A detailed reasons for allowance will be provided one the claims are in allowable form.

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
a controller device for a software defined network (SDN) includes one or more network interfaces configured to communicate with network devices of the SDN, and one or more processors configured to receive credentials from a client device in accordance with a public key infrastructure (PKI)-based authentication protocol, determine one or more policies that are applicable to the client device based on the received credentials, and program network devices of the SDN to enforce the determined policies on a per-packet-flow basis for packet flows including the client device (Chua et al. ‘151)
Wireless devices are adaptively tracked utilizing a system data store, a set of one or more wireless receivers, and a system processor. The system processor identifies a wireless device for tracking based on behavior through a combination of dynamic operational and security assessments derived using data from the system data store. It receives and stores data from a subset of the set of wireless receivers. It then calculates and outputs the position of the identified wireless device based upon the received data (Hrastar ‘895)
A computing environment with methods for monitoring access to an open network such as the Internet, is described. The system includes one or more client computers, each operating applications (e.g., Netscape Navigator or Microsoft Internet Explorer) requiring access to an open network, such as a WAN or the Internet, and a router or other equipment that serves a routing function (e.g., a cable modem) for the client computers. A centralized security enforcement module on the router maintains access rules for the client computers and verifies the existence and proper operation of a client-based security module on each client computer. The router-side security module periodically sends out a router challenge via Internet broadcast to the local computers on the network. If the client-side security module is installed and properly operating, the client-side security module responds to the router challenge. The responses received by the router-side security module are maintained in a table. Each time the router receives a request from a client computer to connect to the Internet, the router-side security module reviews the table and analyzes whether or not the computer requesting a connection to the Internet properly responded to the most recent router challenge. If it determines that the computer has properly responded to the router challenge, then it permits the computer to connect to the Internet. If a computer has not properly responded or if a computer has not answered the router challenge, then the computer is not allowed to connect to the Internet as requested (Freund et al.  ‘962)
Techniques for adding a secure control layer to a distributed communication fabric that supports publish-subscribe (pub-sub) and direct query (synchronization) communication. The secure control layer is configured to perform policy-based authentication techniques to securely manage the exchange of data/information within the communication fabric and enable registration/discovery of new capabilities (Winget et al. ‘295)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davoud Zand whose telephone number is (571) 272-2697. The examiner can normally be reached Monday through Thursday from 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAVOUD A ZAND/Primary Examiner, Art Unit 2443